Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0279051) in view of Lin (US 10,684,842).

Per Claim 1:
	Wu teaches sending firmware information matching the firmware type to the cloud server; and receiving a firmware upgrade package corresponding to the firmware information pushed by the cloud server ([0029] In some embodiments, the communication device 202 may wirelessly communicate with a cloud server 230. For example, the data collected by the sensors 210 may be communicated to the cloud server 230 to be stored and/or processed. In some embodiments, when the communication device 202 sends data to the cloud server 230, the data may include information about the current settings and processes on the communication device 202. For example, the current firmware that is installed on the mesh modem 220 may be communicated to the cloud server 230. The cloud server 230 may process this information and may identify if the firmware of the mesh modem 220 can be upgraded. When the cloud server 230 determines that the firmware can be upgraded, the cloud server 230 may send the upgrade to the communication device 202, where the mesh modem 220 may install the upgraded firmware. The installation may be facilitated by the processor 224 and memory 226 of the mesh modem 220, and may not affect the processor 204 and memory 206 of the communication device 202. Therefore, the communication device 202 may continue to function while the firmware upgrade is happening. In some embodiments, the wireless connection between the communication device 202 and other devices may be temporarily interrupted while the upgrade is happening, and once the wireless connection is reestablished, any information that was collected by the communication device 202 during the interruption may be then forwarded to the cloud server 230 and/or another device.).  Wu does not explicitly teach receiving a broadcast message for broadcasting an updated firmware type sent by a cloud server.
However, Lin teaches receiving a broadcast message for broadcasting an updated firmware type sent by a cloud server (“… In some embodiments, the wireless communication circuit 204 can include a Bluetooth communication module 2042, and the wireless communication circuit 204 communicates with the cloud server 400 through the wireless internet access device 600. At this time, the mobile device 700 can communicate with the portable electronic device 200 through the Bluetooth communication module 2042. When the portable electronic device 200 receives the latest firmware version message and the latest device setting message, the portable electronic device 200 can also transmit the latest firmware version message and the latest device setting message to the mobile device 700 through the Bluetooth communication module 2042, so that the latest firmware version message and the latest device setting message can be displayed on a display screen of the mobile device 700.” in column 5, lines 11-27).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Wu to include receiving a broadcast message for broadcasting an updated firmware type sent by a cloud server using the teaching of Lin.  The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently update commercial devices (Lin, column 1, lines 28-43).

Per Claim 9:
            Wu teaches receiving firmware information matching a firmware type sent by a terminal; and sending a firmware upgrade package corresponding to the firmware information
to the terminal ([0029] In some embodiments, the communication device 202 may wirelessly communicate with a cloud server 230. For example, the data collected by the sensors 210 may be communicated to the cloud server 230 to be stored and/or processed. In some embodiments, when the communication device 202 sends data to the cloud server 230, the data may include information about the current settings and processes on the communication device 202. For example, the current firmware that is installed on the mesh modem 220 may be communicated to the cloud server 230. The cloud server 230 may process this information and may identify if the firmware of the mesh modem 220 can be upgraded. When the cloud server 230 determines that the firmware can be upgraded, the cloud server 230 may send the upgrade to the communication device 202, where the mesh modem 220 may install the upgraded firmware. The installation may be facilitated by the processor 224 and memory 226 of the mesh modem 220, and may not affect the processor 204 and memory 206 of the communication device 202. Therefore, the communication device 202 may continue to function while the firmware upgrade is happening. In some embodiments, the wireless connection between the communication device 202 and other devices may be temporarily interrupted while the upgrade is happening, and once the wireless connection is reestablished, any information that was collected by the communication device 202 during the interruption may be then forwarded to the cloud server 230 and/or another device.).  Wu does not explicitly teach sending a broadcast message for broadcasting an updated firmware type when there is an updated firmware. 
However, Lin teaches sending a broadcast message for broadcasting an updated firmware type when there is an updated firmware (“… In some embodiments, the wireless communication circuit 204 can include a Bluetooth communication module 2042, and the wireless communication circuit 204 communicates with the cloud server 400 through the wireless internet access device 600. At this time, the mobile device 700 can communicate with the portable electronic device 200 through the Bluetooth communication module 2042. When the portable electronic device 200 receives the latest firmware version message and the latest device setting message, the portable electronic device 200 can also transmit the latest firmware version message and the latest device setting message to the mobile device 700 through the Bluetooth communication module 2042, so that the latest firmware version message and the latest device setting message can be displayed on a display screen of the mobile device 700.” in column 5, lines 11-27).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Wu to include sending a broadcast message for broadcasting an updated firmware type when there is an updated firmware using the teaching of Lin.  The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently update commercial devices (Lin, column 1, lines 28-43).

Per Claim 12:
	This is a device version of the claimed method discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Per Claim 17:
	This is a device version of the claimed method discussed above (claim 9, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Per Claim 19:
	This is a medium version of the claimed method discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Claims 2, 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2021/0279051) in view of Lin (US 10,684,842), and further in view of Loo (US 2009/0300136).

Per Claim 2:
           The rejection of claim 1 is incorporated, and Wu further teaches performing firmware upgrade based on the firmware upgrade package (par. 0029).  Wu does not explicitly teach downloading the firmware upgrade package based on a download address of the firmware upgrade package. 
             However, Loo teaches downloading the firmware upgrade package based on a download address of the firmware upgrade package ([0087] At block 504, a session request is received from a client device at a remote management service that establishes a client session with the client device. For example, the remote management service 304 receives a session request 326 from client device 312 and establishes a client session with the client device. At block 506, an address is provided to the client device that redirects the client device to a firmware download service that facilitates a download of executable program code. For example, the remote management service 304 communicates an address 330 of the firmware download service 306 to the client device 312 to redirect the client device for a download or update of executable program code (e.g., the executable program code 334 or the cached executable program code 340 maintained at the firmware download service 306).).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Wu to include downloading the firmware upgrade package based on a download address of the firmware upgrade package using the teaching of Loo.  The modification would be obvious because one of ordinary skill in the art would be motivated to aggregate functions of a remote management service (Loo, par. 0001 and 0002).
	
Per Claim 10:
	This is another version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.	

Per Claim 13:
	This is device version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.	

Per Claim 18:
	This is device version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.	


Allowable Subject Matter
Claims 3-8, 11, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vangeel (US 10,684,845) teaches a method for updating firmware in a cloud-based system.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196